Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00495-CV

                                           Patrick MINOR,
                                               Appellant

                                                  v.

                                          Benjamin MAYO,
                                              Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-CI-11603
                             Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 26, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on May 18, 2018. Because appellant did not file a

motion for new trial, motion to modify the judgment, motion for reinstatement, or request for

findings of fact and conclusions of law, the notice of appeal was due on June 17, 2018. See TEX.

R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was due on July 2,

2018. See TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until July 19, 2018.

Appellant did not file a motion for extension of time.
                                                                                     04-18-00495-CV


       We ordered appellant to show cause why this appeal should not be dismissed for lack of

jurisdiction. Appellant filed a response, but it does not show this court has jurisdiction over this

appeal. Therefore, we dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-